DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
Claim 1-12, 19-20 of this application is patentably indistinct from claims 1- 8 of Application No. 16/386,715. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/386715. (reference application). Although the claims at issue are not identical, they are not at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, (US 2019/0245140) discloses a semiconductor structure, comprising: a magnetic layer; a magnetic tunnel junction (MTJ) cell over the magnetic layer, wherein a first end and a second end of the magnetic layer laterally protrude from sidewalls of the MTJ cell, and the MTJ cell includes: 
	a free layer; 
	a barrier layer over the free layer; and 
	a reference layer over the barrier layer (Claim 1).  
	Regarding claim 2, (US 2019/0245140) discloses wherein from a top view, the magnetic layer is elongated-shaped and the MTJ cell is circular-shaped (Claim 2).  
	Regarding claim 3, (US 2019/0245140) discloses wherein magnetic layer includes ferromagnetic materials (Claim 3).  
	Regarding claim 4, (US 2019/0245140) discloses wherein a dimension of the magnetic layer permits a Bloch wall formation when a current passed through the magnetic layer along a major dimension of the magnetic layer (Claim 4).  
	Regarding claim 5, (US 2019/0245140) discloses wherein a thickness of the magnetic layer is about 10 nm to about 40 nm, and a width of the magnetic layer is about 40 nm to about 200 nm (Claim 5).  

	Regarding claim 7, (US 2019/0245140) discloses wherein magnetic anisotropy of the MTJ cell has an out-of-plane direction (Claim 7).  
	Regarding claim 8, (US 2019/0245140) discloses further comprising a non- magnetic conductive layer between the magnetic layer and the MTJ cell, wherein a thickness of the non-magnetic conductive layer is no greater than a spin diffusion length of the non-magnetic conductive layer (Claim 8).  
	Regarding claim 9, (US 2019/0245140) discloses a semiconductor structure, comprising: a magnetic layer; and a magnetic tunnel junction (MTJ) cell over the magnetic layer; wherein a direction of a magnetic field of the magnetic layer is switched from a first direction to a second direction to write the MTJ cell (Claim 1).  
	Regarding claim 10, (US 2019/0245140) discloses wherein: the first direction and the second direction are in a horizontal direction; and the MTJ cell includes a free layer, and a magnetization direction of the free layer is free to rotate and representative of a logical value stored in the MTJ cell, and a direction of magnetization of the free layer of the MTJ cell is perpendicular to the first direction and the second direction (Claim 1, and third direction is perpendicular to first and second direction is inherently in a magnetic field) .  
	Regarding claim 11, (US 2019/0245140) discloses  wherein the magnetic layer is with a thickness of about 10 nm to about 40 nm, and a width of about 40 nm to about 200 nm (Claim 5).  

	Regarding claims 19-20, (US 2019/0245140) discloses a semiconductor structure, comprising: a magnetroresistive random access memory (MRAM) device embedded in a metallization layer coupling to a first terminal, a second terminal and a third terminal, wherein the MRAM device includes: a magnetic layer; a magnetic tunnel junction (MTJ) cell over the magnetic layer, wherein a first end and a second end of the magnetic layer laterally protrude from sidewalls of the MTJ cell, and the MTJ cell includes: 
	a free layer; 
	a barrier layer over the free layer; and  
	a reference layer over the barrier layer (Claim 1), and 
	wherein the first terminal is configured to be a write terminal of the MRAM device, the second terminal is configured to be a read or write terminal of the MRAM device, and the third terminal is configured to be a read terminal of the MRAM device (Claim 1).  
Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THONG Q LE/           Primary Examiner, Art Unit 2827